Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicant filed After Final Consideration Pilot on January 20, 2022, and proposed to amend claims 1, 14, and 20 by providing the detailed limitation of “a propulsion sub-system directly mounted, on to one or both of the cable or the clasp assembly, wherein the propulsion sub-system is configured to maneuver the clasp assembly to the object” which overcome the prior art of record. Note that RE claims 1 and 20, Halevy ‘437 does not specifically teach or suggest “a propulsion sub-system directly mounted, on to one or both of the cable or the clasp assembly, wherein the propulsion sub-system is configured to maneuver the clasp assembly to the object” in combination with other structural limitations or RE claim 14, Halevy ‘437 does not specifically teach or suggest “the deployable clasping method comprising: coupling a clasp assembly that is configured to securely clasp the object to a cable; deploying the cable from a component; and maneuvering the clasp assembly to the object by a propulsion sub-system that is directly mounted on to one or both of the cable or the clasp assembly.”  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL T CHIN whose telephone number is (571)272-6922. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 

/PAUL T CHIN/Primary Examiner, Art Unit 3651